The decision of the Court was announced by
Davis, J.
That, it was competent for M. O. Butler to make such contract with the plaintiff as they could agree upon. If, “ whatever articles the plaintiff took at the store of Butler & Dakin were to go in payment of the labor,” then the plaintiff’s account has been paid by such articles to the amount of §26,98. Though the articles were charged to the plaintiff, the defendant, and not the plaintiff, is responsible to Butler & Dakin for them, or to their assignee.
Judgment for the plaintiff for the sum of §78,37.
Tenney, O. J., Hathaway, Cutting, and Goodenow, J. J., concurred.